Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 12,16, 19-22 and 33 have been canceled and claims 34-36 have been newly added. Claims 1, 4-11, 14-15, 17, 24 -29, and 32 have been amended and currently, claims 1,4-11,13-15, 17-18, 23-32, and 34-36 are under examination
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “ the protrusions contacting the sidewalls” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 36 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 1 and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards limitations ““a comb … configured to contact said first and said second continuous rows of bristles and said first and said second sidewalls of said first and said second hair migration portions” , Applicant has failed to stablish structure in drawings or even in the specification as to the concept of a comb contacting the first and second sidewalls of the first and second hair migration portions or regions to reasonably convey to one of ordinary skill in the art that inventor or the joint inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24, 27, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 36 recites the limitation "said first and said second hair migration portions" in last paragraph lines 4 and 6 in claim 1 and line 3 .  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a “ said first and said second hair migration portions” therefore for the purpose of examination it has been interpreted as first and said second hair migration regions.
Claim 24 recites the limitation "said hair migration portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a hair migration portion therefore "said hair migration portion" has been interpreted as a hair migration portion
Claim 27 recites the limitation "a hair migration portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a hair migration portion therefore "a hair migration portion" has been interpreted as the hair migration portion
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-11, 15, 19, 23, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, US20150342430 in view of Powers, US4177536, and further in view of Yun, US9144356 and further in view of Dever, US20060053584
Regarding claim 1, Kasper discloses a cleaning head including a cleaning head body (cleaning head on the cleaning element 10, Fig 1), the cleaning head body at least partially defining an agitator chamber (chamber portion wherein the agitator 80 is placed in, Fig 8); and an agitator configured to be coupled to the cleaning head at least partially within the agitator chamber and to be rotated about a pivot axis extending along a longitudinal axis (element 80 pivoting about x axis, Fig 2), the agitator including an elongated agitator body and a first and second hair migration region (portion 100 being the elongated body , Fig 5);

    PNG
    media_image1.png
    729
    1507
    media_image1.png
    Greyscale
 
 wherein the first hair migration region extends between a first end region and a central region of the agitator (Fig 5), the first hair migration region comprising: a first row of bristles at least partially revolved around an extending outward from the elongated agitator body within the first hair migration region (portion comprising bristles tufts 96 within the first hair migration region, Fig 5); and a first sidewall substantially parallel and immediately adjacent to the first row of bristles within the first hair migration region (Element 90 having a sidewall extension parallel and immediately adjacent to bristles, Fig 8); wherein the second hair migration region extends between a second end region and the central area of the agitator (Fig 5), the second hair migration region comprising: a second row of bristles at least partially revolved around an extending outward from the elongated agitator body within the second hair migration (portion comprising bristles tufts 96 within the second hair migration region, Fig 5); and a second sidewall substantially parallel and immediately adjacent to the second row of the bristles within the second hair migration region(Element 90 having a sidewall extension parallel and immediately adjacent to bristles, Fig 8). 
However, Kasper does not disclose a continuous row of bristles and a plurality of hair migration protrusions in a comb configuration extending outward from the agitator chamber and configured to contact the first and second continuous rows of bristles and the first and second sidewalls of the first and second hair migration portions.
Powers teaches a continuous row of bristles on a brush agitator.(Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the configuration disclosed by Kasper to have further incorporated a continuous row of bristles as taught by Powers in order to have higher number of bristles come into contact with a surface to be cleaned increasing cleaning efficiency. 
Yun teaches comb 20b on a vacuum cleaner . (Figs 9-10a-b)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surface cleaning device disclosed by Kasper in view of Powers to have further incorporated a comb  which is configured to contact the bristles directly and the sidewalls indirectly by contacting the bristles as taught by Yun in order to remove hair or dust from the brush element.(4:20-22)
Furthermore, Dever teaches a rotary agitator having a central region 34 where a first and second helical bristles regions 40 and 38. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second rows of bristles and the first and second sidewalls of the first and second hair migration portions configuration disclosed by Kasper in view of Powers and further in view of Yun to have further incorporated a configuration to generate an  collection area disposed within the central region of the agitator  as taught by Dever in order to provide a space within the midline of the agitator so that an airstream is created with the entrained dirt and debris into the vacuum cleaner which is also capable of migrating hair towards the central portion of the agitator by virtue of rotation and the opposing helical shape of both bristles regions.
Regarding claim 4,  Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Dever teaches the first row of bristles has a constant pitch. (Fig 5)
Regarding claims 5, Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Dever teaches the first row of bristles is arranged helically around the agitator body. (Fig 5)
Regarding claim 6, Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Dever teaches the helical arrangement of the first row of bristles is configured to accelerate a migration of hair as the hair migrates towards either the collection area or the first end region of the agitator.  (the shape of the bristle region taught by Dever is capable of accelerating a migration of hair, Fig 5)
Regarding claim 7, Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Kasper discloses the first sidewall extends outward from a portion of the elongated agitator body. (Fig 8)
Regarding claim 8, Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Kasper discloses the first sidewall extends outward from a portion of an outer periphery of the elongated agitator body. (Fig 8)
Regarding claim 9,  Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Kasper discloses the first (Fig 8)
Regarding claim 10,   Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Kasper discloses the first  sidewall extends inward from a portion of the elongated agitator body. (Fig 8)
Regarding claim 11, Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. However, Kasper in view of Powers and further in view of Yun and further in view of Dever does not explicitly disclose a radially distal most portion of the first sidewall is disposed at a radial distance from the pivot axis of the elongated agitator body that is within 20 percent of a radial distance of adjacent, surrounding periphery of  the elongated agitator body, and a proximal most portion of the first sidewall is disposed at a radial distance that is less than the radial distance of the adjacent, surrounding periphery of the elongated agitator body. It would have been an obvious matter of design choice to have incorporated a radially distal most portion of the at least one sidewall is disposed at a radial distance from the pivot axis of the elongated agitator body that is within 20 percent of a radial distance of adjacent, surrounding periphery of the elongated agitator body, and a proximal most portion of the at least one sidewall is disposed at a radial distance that is less than the radial distance of the adjacent, surrounding periphery of the elongated agitator body, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 15,   Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Dever teaches wherein the collection area is the only collection area on the agitator. (Fig 5)
Regarding claim 19,  Kasper in view of Powers and further in view of Yun discloses each and every limitation set forth in claim 1. Furthermore, Kasper discloses the agitator is configured to be coupled to only the first end of the cleaning head body, and wherein the at least one continuous row of (Fig 2 depiciting the agitator at the first end towards the front of the cleaning head body and the apparatus disclosed by Kasper is capable of migrating hair towards a second end of the agitator towards portion 104, Fig 5)
Regarding claim 23,  Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, Kasper disclose the height Hs is 50% or less of the height Hb of the at least one row of bristles such that the at least one continuous row of bristles is 25-40% stiffer in a front to back direction compared to side to side direction. (Fig 8 wherein the height of the sidewall has been measured between two surface shown below which would be capable of stiffening by 25-40%)
Regarding claim 36, Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 1. Furthermore, The apparatus disclosed by Kasper in view of Powers and further in view of Yun and further in view of Dever is capable of having  the plurality of hair migration protrusions are configured to contact the first and the second continuous rows of bristles and the first and the second sidewalls of the first and the second hair migration portions such that the comb is configured to generate an Archimedes screw force that migrates hair towards the collection area disposed within the central region of the agitator. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, US20150342430 in view of Powers, US4177536, and further in view of Cornelisen, DE102007006654.
Regarding claim 24,  Kasper discloses a cleaning head including a cleaning head body(cleaning head on cleaning element 10, Fig 1), the cleaning head body at least partially defining an agitator chamber (chamber portion wherein the agitator 80 is placed in, Fig 8), an agitator such that the agitator is at least partially within the agitator chamber and to be rotated about a pivot axis (Element 80 pivoting about x axis ,  Fig 2) , the agitator including: an elongated agitator body (Portion 100, Fig 5); (portions with bristle tufts 96 extending along element 80, Fig 5); and at least one sidewall substantially parallel and immediately adjacent to the at least one continuous row of bristles with the hair migration portion (Elements 90 having a sidewall extension parallel and immediately adjacent to the bristles, Fig 8 ).
However, Kasper does not disclose an agitator having a first end and  a free end, the first end of the agitator configured to be coupled to the cleaning head; a continuous row of bristles and wherein the at least one continuous row of bristles , and the at least one sidewall are configured to cause hair migration towards the free end such that hair falls off of the agitator.  
Powers teaches a continuous row of bristles on a brush agitator.(Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the configuration disclosed by Kasper to have further incorporated a continuous row of bristles as taught by Powers in order to have higher number of bristles come into contact with a surface to be cleaned increasing cleaning efficiency. 
Cornelisen teaches an agitator having a first end and a free end with cap 22.(Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to have modified the agitator disclosed by Kasper in view of Powers to have further incorporated a first end and a free end as taught by Cornelisen in order to provide an easily removable agitator without tools. 
Claim 25-27, 29-32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, US20150342430 in view of Powers, US4177536, and further in view of  Cornelisen, DE102007006654 in view of Yun, US9144356.
Regarding claim 34, Kasper in view of Powers and further in view of Cornelisen discloses each and every limitation set forth in claim 24. However, Kasper in view of Powers and further in view of 
Yun teaches comb 20b on a vacuum cleaner . (Figs 9-10a-b)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the surface cleaning device disclosed by Kasper in view of Powers and further in view of Cornelisen to have further incorporated at least one hair migration protrusion as taught by Yun in order to remove hair or dust from the brush element.(4:20-22)
Regarding claim 25, Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 34.  Furthermore, Yun teaches at least one hair migration protrusion includes a comb.  (Element 20b)
Regarding claim 26,  Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 34.  Furthermore, Yun teaches the at least one hair migration protrusion extends across an entire length of the migration portion of the agitator. (Fig 9)
Regarding claim 27,  Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 34.  Furthermore, Yun discloses the at least one hair migration protrusion extends across a portion of a length of a hair migration portion of the agitator.(Fig 9 wherein the comb has at least two portions that extend across a portion of the length of a hair migration portion)
Regarding claim 29,  Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 34. Furthermore, Yun teaches the at least one hair migration protrusion extends towards the agitator to engage the at least one continuous row of bristles. (Fig 10a)
Regarding claim 30,  Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 29. Furthermore, Yun teaches the at (the comb system disclosed by Yun would be capable of not engaging the sidewall)
Regarding claim 31,   Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 29. Furthermore, Yun teaches the at least one hair migration protrusion extends towards the agitator and engages the at least one sidewall. (the comb system disclosed by Yun would be capable of engaging the sidewall)
Regarding claim 32,  Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 34. Furthermore, Yun teaches the at least one hair migration protrusion extends outward from a portion of an inner surface of the agitator chamber.  (Fig 10)
Regarding claim 35,  Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 34. Furthermore, the combination disclosed by Kasper in view of Powers and further in view of Cornelisen and further in view of Yun would be capable of the at least one hair migration protrusion, the at least one continuous row of bristles, and the at least one sidewall are configured to cause hair migration towards the free end such that hair falls off of the agitator. 
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, US20150342430 in view of Powers, US4177536, and further in view of Yun, US9144356 and further in view of Dever, US20060053584 and further in view of Norden, US3737937.
Regarding claim 13-14, 
Norden teaches a rotary brush with segmented portions 19 having interlocking connections. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the agitator body disclosed by Kasper in view of Powers and further in view of Yun and further in view of Dever to have further incorporated a first and at least a second piece each including a connection, configured to removably coupled the first and second piece together in order to reduce the weight of the agitator body and easier to replace segmented body.
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the connection portion to be disposed within the collection area, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, US20150342430 in view of Powers, US4177536, and further in view of Yun, US9144356 and further in view of Dever, US20060053584 and further in view of Roney, US7007336.
Regarding claims 17-18, Kasper in view of Powers and further in view of Yun and further in view of Dever discloses each and every limitation set forth in claim 15.  However, Kasper in view of Powers and further in view of Yun and further in view of Dever does not disclose explicitly the collection area further comprises at least one hair removal feature and the at least one hair removal feature includes at least one of a groove, a slot , an opening, a hole, or a recessed region.
Roney teaches an agitator configuration where a groove 21 has been defined in regions 20 that will receive hair, string  or other elongated material . (Fig 1 and 2b)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the agitator disclosed by Kasper in view of Powers and further in view of Yun and further in view of Dever to have further incorporated a hair removal feature as taught by Roney in order to simplify the cleaning process and allow scissor blade to easily cut any elongated material wrapped around the agitator.(2:63-67 and 3:1-2)
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, US20150342430 in view of Powers, US4177536, and further in view of  Cornelisen, DE102007006654 and further in view of Yun, US9144356 and further in view of Eriksson, US20090229075.
Regarding claim 28, Kasper in view of Powers and further in view of Cornelisen and further in view of Yun discloses each and every limitation set forth in claim 34.  However , Kasper in view of Powers and further in view of Yun does not discloses an embodiment wherein the at least one hair migration protrusion includes a continuous distal surface which contacts the hair. 
Eriksson teaches an agitator cleaning feature having a protrusion including a continuous distal surface which contacts the hair. (Fig 2a-b)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hair migration protrusion disclosed by Kasper in view of Powers and further in view of Yun to have further incorporated a continuous distal surface as taught by Eriksson in order to facilitate cleaning the agitator. (paragraph 0028)
Response to Arguments
Applicant’s arguments, see pages 9-10 and 13, filed 01/26/2021, with respect to the rejection(s) of claim(s) 1 and 24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Kasper in view of Powers and further in view of Yun  [and further in view of Cornelisen]or [further in view of Dever].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723